*824Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered January 11, 2002, convicting defendant, upon her plea of guilty, of robbery in the second degree, and sentencing her, as a second felony offender, to a term of seven years, unanimously affirmed.
Defendant did not preserve her claim that prior to imposing an enhanced sentence, the court should have conducted an inquiry into the circumstances of her failure to comply with the plea agreement (see People v Delgado, 14 AD3d 449 [2005], lv denied 4 NY3d 853 [2005]), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court properly imposed the enhanced sentence, since the record establishes that defendant violated the terms of the plea by, among other things, leaving two programs without permission. The court was not obligated to conduct a further inquiry since defendant did not request a hearing or deny that she had committed acts that constituted violations of the plea agreement (see People v Valencia, 3 NY3d 714 [2004]). Concur— Sullivan, J.P., Ellerin, Nardelli and Sweeny, JJ.